DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/07/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2016/069,750) in view of Huang (US Patent 6,311,130) or Humi (US Patent 8,660,848).
Regarding claim 1, Chen discloses a method for ultrasound elastography using a continuously vibrated ultrasound transducer, the steps of the method comprising: 
(a) providing a continuous vibration to an ultrasound transducer, whereby 
vibration of the ultrasound transducer induces a shear wave in an object (par, [0032]; fig. 2 (202)); 
(b) acquiring signal data from the object using the ultrasound transducer, 
wherein the signal data am indicative of the shear wave propagating within the object (par. [0032]; fig. 2 (202)); processing the signal data par. [0032]; fig. 2 (204)); and 
(d) storing the as shear wave signal data (par. [0032]; (see: Fig. 2, (204, 206); implicitly disclosed). However, Chen does not particularly disclose or suggest processing the signal data is performed using an empirical mode decomposition to extract an intrinsic mode function (IMF) from the signal data, wherein the IMF represents motion of the shear wave in the object that has been separated from motion associated with the vibration provided to the ultrasound transducer; and storing the IMF as shear wave signal data. Huang discloses the term "Intrinsic Mode Function" is adopted because it represents the oscillation mode embedded in the data. With this definition, the IMF in each cycle, defined by the zero-crossings, involves only one mode of oscillation. In other words, each IMF represents only one group of oscillation modes or time scales and no riding waves are allowed (see: col. 7, line 36 to col. 8, line 13). In the alternative, Humi discloses an Intrinsic Mode Function (IMF) is a function that satisfies the following two conditions: (10) (a) in the whole data set, the number of extrema and the number of zero-crossings must either be equal or differ at most by one, and (11) (b) at any point, the mean value of the envelope defined by the local maxima and the envelope defined by the local minima is zero (see: col. 5, line 38 – col. 9, line 27). It would have been obvious to the one of the ordinary skilled in the art before the effective filing date of the invention to apply in Chen the features of Huang or Humi because it utilizes a computer implemented Empirical Mode Decomposition Method corresponding effect to the method known from both to reduce the data into the needed IMFs so as to remove motion artifacts associated with the continuous vibration of the transducer similarly as required by applicant’s invention. Thus, the above combination would be very effective.
Regarding claim 2, Chen in view of Huang discloses the method as recited in claim 1, wherein the signal data are converted to complex-valued signal data before processing the signal data using the empirical mode decomposition (see: col. 6, lines 22-32 of Huang). 
Regarding claim 3, Chen in view of Huang discloses the method as recited in claim 2, wherein the signal data are converted to complex-valued signal data by converting the signal data to a complex representation of motion at a single temporal frequency by applying a Fourier transform to the signal data along a time dimension (see: col.7, lines 22-48).
Regarding claim 5, it differs from the prior art by reciting wherein the empirical mode decomposition estimates a two-dimensional upper envelope and a two-dimensional lower envelope from the signal data, and the IMF is extracted based at least in part on the two-dimensional upper envelope and the two-dimensional lower envelope. Huang 02 discloses the term "two-dimensional signal" is used herein to denote the measurement of a physical quantity across two-dimensions. For example, two-dimensional signals include two-dimensional images generated by a digital camera 443 that measures luminance across two-dimensions. Huang02 further discloses as mentioned above, to process two-dimensional signals the invention decomposes two-dimensional signals into a series of one-dimensional profiles in step 105 (FIG. 1(a)). Formally speaking, a two-dimensional signal (x,y) may be expressed as a collection of one dimensional profiles P.sub.i (y.sub.i ;x) for a fixed y.sub.i value (col. 22, lines 31-38) and (col. 8, lines 58-67 and col. 9, lines 21-40).
Regarding claim 6, Chen discloses the method as recited in claim 5, wherein the two-dimensional upper envelope and the two-dimensional lower envelope are estimated using a thin-plate spline (col. 10, lines 38-49).
Regarding claim 7, Chen discloses the method as recited in claim 5, wherein the two-dimensional upper envelope and the two-dimensional lower envelope are estimated using an external value-constrained optimization procedure that iteratively identifies a smooth envelope function (see: col. 10, lines 50-56).
Regarding claims 20-21, Chen discloses the method as recited in claim 1, further comprising estimating one or more mechanical property values of the object from the shear wave signal data (see: par. 0003, 0026 and 0031) and further comprising generating a mechanical property map from the one or more mechanical property values, wherein the mechanical property map depicts a spatial distribution of mechanical property values in the object (see: par. 0038, 0048-0049).
Regarding claim 22, Chen in view of Huang discloses generating an image from the shear wave signal data, wherein the image depicts a visual representation indicating shear wave motion in the object separate from the vibration provided to the ultrasound transducer (see: col. 25, lines 36-43 of Huang).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2016/069,750) in view of Huang (US Patent 6,311,130) or Humi (US Patent 8,660,848) and further in view of Gaurav (The Synchrosqueezing algorithm for time-varying spectral analysis: Robustness properties and new paleoclimate applications, Signal processing, Elsevier).
Regarding claim 23, it differs from the prior art by reciting wherein the empirical mode decomposition is constructed using a synchrosqueezed wavelet transform of the signal data. Gaurav discloses synchrosqueezing is a time-frequency signal analysis algorithm designed to decompose signals into constituent, see page 1079, col. 1, lines 1-3). It would have been obvious to the one of the ordinary skilled in the art before the effective filing date of the invention to apply in Chen the features of Huang or Humi because synchrosqueezing is related to the class of time-frequency reassignment (TFR) algorithms, used in the estimation of IFs from the modulus of a TF representation. In addition, synchrosqueezing can extract and delineate components with time-varying spectrum. Thus, this combination would be very practical and useful and much more effective. 
Allowable Subject Matter
Claims 4 and 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone and in combination does not disclose or suggest “wherein converting the signal data to complex-valued signal data is repeated for each of a plurality of different temporal frequencies to generate a respective plurality of different complex-signal data, and steps (c) and (d) are repeated for each of the plurality of different complex-signal data in order to extract and store a different IMF for each of the plurality of different complex-valued signal data” as recited in claim 4 and “ wherein the empirical mode decomposition estimates a midline based on the two-dimensional upper envelope and the two-dimensional lower envelope and subtracts the midline from the signal data to estimate the IMF” as recited in claim 8. Furthermore,  the prior art of record taken alone and in combination does not disclose or suggest and “wherein step (b) comprises visualizing shear wave motion in the object using an imaging sequence comprising: acquiring B-mode image data over a large field-of-view in the object; and acquiring beamformed image data over a small field-of-view that is smaller than and contained within the large field-of-view; and wherein step (b) includes acquiring the signal data from the large field-of-view when shear wave motion estimated from the beamformed image data over the small field-of-view satisfies a detection criterion” as recited in claim 15. These limitations are neither taught nor made obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861